Case: 18-10953   Date Filed: 07/23/2019   Page: 1 of 42


                                                                 [PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-10953
                       ________________________

                 D.C. Docket No. 3:16-cv-01011-TJC-JBT


CROWLEY MARITIME CORPORATION,
                                                          Plaintiff-Appellant,

                                 versus

NATIONAL UNION FIRE INSURANCE COMPANY
OF PITTSBURGH, PA,
                                                         Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________


                              (July 23, 2019)


Before ED CARNES, Chief Judge, MARTIN and ANDERSON, Circuit Judges.

ANDERSON, Circuit Judge:
                Case: 18-10953       Date Filed: 07/23/2019       Page: 2 of 42


       This case involves an unusual and factually complex insurance coverage

dispute between two sophisticated parties. It requires us to consider the coverage

and reporting requirements in a claims-made executive and organization liability

insurance policy that provides, inter alia, defense costs coverage for certain

directors, officers, and employees of the insured. After obtaining an unfavorable

result in an arbitration proceeding, Plaintiff-Appellant Crowley Maritime

Corporation (“Crowley Maritime”) sued its insurer Defendant-Appellee National

Union Fire Insurance Company of Pittsburgh, Pa. (“National Union”) in federal

court seeking reimbursement of over $2.5 million in legal defense fees paid on

behalf of Thomas Farmer (“Farmer”), an employee of Crowley Liner Services, Inc.

(“Crowley Liner” and, together with Crowley Maritime, “Crowley”). Jurisdiction

is based on diversity.

       Relying in part on the res judicata effect of the arbitration proceeding, the

district court granted National Union’s converted motion for summary judgment

on grounds that Crowley failed to timely report the Claim1 at issue in this appeal to

National Union as required by the relevant insurance policy. Crowley insists it

timely reported the Claim even though an affidavit evidencing the Claim was

under seal until after the relevant Claim reporting periods expired. Although our



       1
        Any capitalized term that is not otherwise defined in this opinion shall have the
meaning, if any, given to such term in the Policy.


                                                2
                Case: 18-10953       Date Filed: 07/23/2019        Page: 3 of 42


reasoning differs somewhat from the reasoning adopted by the district court, we

affirm the district court’s grant of National Union’s converted motion for summary

judgment.

                                     I. BACKGROUND

       A. Factual Background.

      1. Crowley purchases executive and organization liability insurance policy
from National Union.

       Crowley Liner is a Jacksonville-based water freight carrier that carries

freight between the United States and Puerto Rico. It is a wholly owned subsidiary

of Crowley Maritime. National Union is among the largest providers of directors

and officers insurance policies. As it relates to this case, Crowley Maritime

purchased liability insurance from National Union pursuant to Executive and

Organization Liability Insurance Policy No. 061-36-48 (the “Policy”), which

provided coverage for an initial Policy Period running from November 1, 2007

through November 1, 2008 and an extended Discovery Period running through

November 1, 2013. The Policy provided coverage on a “claims made” basis,

meaning that National Union insured Crowley “solely with respect to Claims 2 first



       2
          We note at the outset that in claims-made policies there are two separate “claims” that
matter: the first is the “claim” brought by a third party against an insured during the policy
period, and the second is the “insurance claim” submitted by the insured to the insurer for
payment under the policy. Both concepts are relevant here, and it is important to maintain a
distinction between the “Claim” made against an Insured and the “insurance claim” reported to
National Union when applying the facts presented in this appeal to the Policy.


                                                 3
              Case: 18-10953    Date Filed: 07/23/2019   Page: 4 of 42


made against an Insured during the Policy Period or the Discovery Period (if

applicable) and reported to the Insurer pursuant to the terms of [the P]olicy.” As

relevant to the issues in this case, the Policy covered Defense Costs resulting from

the investigation, adjustment, and defense of a Claim against an Insured (Farmer in

this case).

     2. Sealed search warrant Affidavit leads to execution of search warrant at
Crowley Liner headquarters.

       During the initial Policy Period, Crowley Liner and Farmer, Crowley Liner’s

then-Vice President of Price and Yield Management, attracted the attention of

federal law enforcement officers. On April 17, 2008, a search warrant was

executed at Crowley Liner’s Jacksonville headquarters. The search warrant

ordered that certain property be seized from Crowley Liner management, pricing,

or sales personnel—including Farmer and three other individuals specifically

named in the search warrant—in connection with a joint investigation by the

Federal Bureau of Investigation (“FBI”) and the Department of Justice (“DOJ”) of

an alleged price-fixing conspiracy in the Puerto Rican trade lane.

       On April 16, 2008, the day before federal law enforcement officers executed

the search warrant, an FBI special agent signed and delivered an affidavit

supporting the search warrant (the “Affidavit”) to a federal magistrate judge in the

Middle District of Florida. The Affidavit—which spans forty-eight pages and

describes in great detail an ongoing FBI/DOJ antitrust investigation involving


                                          4
                Case: 18-10953       Date Filed: 07/23/2019        Page: 5 of 42


several water freight carriers—asserted that Farmer and others had been involved

in communications and agreements to allocate customers and coordinate pricing in

violation of the Sherman Act. 3 To protect the ongoing FBI/DOJ investigation, the

Affidavit was sealed by court order the day it was presented to the magistrate

judge. The search warrant itself noted generally the existence of an affidavit

supporting probable cause, but it did not specifically identify the Affidavit, reveal

its content, or note that it had been placed under seal. The detailed descriptions of

Farmer’s alleged conduct in the sealed Affidavit were not apparent from the face of

the search warrant itself. Crowley and Farmer also received subpoenas to appear

before a grand jury, but Farmer never testified.

      3. National Union accepts Crowley’s notice of Claim as a notice of
circumstances under section 7(c) of the Policy.

       A little over a week later, in a letter dated April 25, 2008 (the “April 2008

Notice”), Crowley’s insurance broker sent National Union a notice it characterized

as a notice of a Claim. An email attached to the April 2008 Notice provided the

initial “details of a DOJ/FBI investigation,” including a statement that “[t]he

charges that may have [led] to the subpoena and search warrant are sealed at this

point in time and no indictments have been filed.” Crowley also asked National




       3
          Farmer eventually went to trial and a federal jury in Puerto Rico found him not guilty.
See J. of Acquittal, United States v. Farmer, No. 13-0162 (D.P.R. May 8, 2015), ECF No. 460.


                                                 5
              Case: 18-10953     Date Filed: 07/23/2019    Page: 6 of 42


Union to consent to the retention of defense counsel and the expenditure of

Defense Costs by Crowley and Farmer.

      National Union responded to the April 2008 Notice in a letter dated May 27,

2008. Although it acknowledged that Crowley had submitted the April 2008

Notice and other related information “as Claims under the Policy,” National Union

concluded that the Policy did not provide coverage because, in part, no one had

been identified in writing as a target of the investigation as required by the Policy.

National Union noted that its determination was “preliminary, as it [was] based

solely upon the documentation currently available.” National Union did, however,

accept the April 2008 Notice “as a notice of circumstances that may give rise to a

Claim being made against an Insured, pursuant to Clause 7(c) of the Policy.” It

then invited Crowley to submit additional information in the future that might be

relevant to a coverage determination.

      Crowley and National Union continued to correspond over roughly the next

four years. For its part, Crowley asserted that a Claim existed and had been

reported to National Union in April 2008. It also informed National Union of

Farmer’s mounting legal expenses. National Union acknowledged the existence of

circumstances that might eventually result in a Claim against an Insured Person,

but it persisted in its denial of coverage. Subject to customary reservation of rights




                                           6
               Case: 18-10953        Date Filed: 07/23/2019      Page: 7 of 42


language, National Union also encouraged Crowley to send additional information

that might be relevant to its coverage determination.

       4. Arbitration panel enters decision favoring National Union’s position.

       Crowley eventually initiated arbitration, and the arbitrators held a hearing in

December 2012. The proceeding addressed whether, based on the information

provided to National Union at the time of the arbitration hearing, the FBI/DOJ

investigation constituted a Claim under the Policy. The arbitration order noted that

the evidence of a Claim presented to National Union at that time included only: the

search warrant, the Farmer and Crowley subpoenas, several documents relating to

a plea agreement entered into by Crowley, and the investigation relating to those

documents. National Union encouraged the arbitrators to ignore the Affidavit,4

and the arbitration order observed that “[t]he [A]ffidavit has remained sealed;

therefore, its specific allegations have never been made known to Crowley or its




       4
          See Hr’g Tr., ECF No. 36-9, at 25, 29, 37 (“The search warrant and the subpoena
identified [Farmer and others] as people who may have relevant information, but on the face of
the document, that is all it says . . . . Now, we know that there must have been an affidavit of
some sort issued in order to get the search warrant issued, but we don’t have the [A]ffidavit.
Nobody here knows what it says. To the extent that [Crowley’s expert] is testifying about what
he thinks . . . the [A]ffidavit says, he’s speculating. He’s never seen the [A]ffidavit, and he
doesn’t know what it says. . . . The issue is whether these specific documents that were
submitted to National Union in 2008 qualified. And the answer to that, consistently from
National Union, has always been that they do not, because they don’t identify . . . a person who
may be charged. . . . The problem here is that nobody has seen the [A]ffidavit, and nobody
knows what it says. And everybody is guessing what they think it says, but nobody knows what
it says. That’s the big problem here.”).


                                               7
              Case: 18-10953    Date Filed: 07/23/2019   Page: 8 of 42


employees.” The Affidavit does not appear in the list of documents considered by

the arbitrators as evidence of the FBI/DOJ investigation.

      A majority of the arbitration panel entered a decision in favor of National

Union on January 29, 2013. The arbitration order observed that “the triggering

event for a Claim . . . is when the DOJ identifies in writing an Insured Person as

one against whom a criminal proceeding may be commenced.” It continued,

ultimately concluding that “[t]he materials Crowley submitted to National Union

did not constitute a Claim for Insured Persons as the term ‘Claim’ is defined in the

Policy. The triggering event specified in the Policy has not yet been presented to

National Union.”

      5. Farmer receives and rejects Plea Offer, is acquitted at trial.

      In a letter dated February 11, 2013, the government offered to enter into a

plea agreement with Farmer on certain terms and conditions, including acceptance

of a recommended sentence (the “Plea Offer”). Crowley notified National Union

of the Plea Offer in a letter dated February 15, 2013 (the “February 2013 Notice”).

In response to the February 2013 Notice, National Union agreed to treat the

FBI/DOJ investigation as a Claim under the Policy as of February 18, 2013 (the

date it received the February 2013 Notice). In making this new coverage

determination, National Union acknowledged that Crowley submitted the February

2013 Notice within the six-year Discovery Period and that it also “appear[ed] to be



                                          8
                 Case: 18-10953   Date Filed: 07/23/2019   Page: 9 of 42


related to prior correspondence [i.e., the April 2008 Notice] which was

acknowledged by [National Union] as a notice of circumstances under Section 7(c)

of the Policy.” National Union agreed to provide coverage for future Defense

Costs relating to the investigation (i.e., those incurred on or after February 18,

2013), but took the position that Crowley was not entitled to reimbursement of its

earlier Defense Costs (i.e., those incurred between April 25, 2008 and February 18,

2013 before National Union received notice of Farmer’s Plea Offer).

      Farmer rejected the Plea Offer and went to trial. Shortly before the end of

his trial, on April 24, 2015, the Affidavit was unsealed. A federal jury in Puerto

Rico found Farmer not guilty and the United States District Court for the District

of Puerto Rico entered a judgment of acquittal on May 8, 2015. 5 In a letter dated

July 22, 2015 (the “July 2015 Notice”), Crowley notified National Union that

Farmer had been acquitted and that it had received and reviewed a copy of the

unsealed Affidavit, which Crowley said made “clear” that a Claim had been

“asserted with respect to Mr. Farmer as of the date of filing of the search warrant

affidavit in April 2008.” It demanded reimbursement of $2,541,346.34 in legal

fees Crowley paid on Farmer’s behalf (net of the Policy deductible) between the

date of the April 2008 Notice and the date of the February 2013 Notice. National

Union refused, insisting it was not “obligated under the terms of the Policy to


      5
          See note 3, supra.


                                           9
               Case: 18-10953    Date Filed: 07/23/2019   Page: 10 of 42


reimburse Crowley for the fees.” We note that National Union did cover almost $3

million in Defense Costs incurred in connection with Farmer’s defense after it

received Crowley’s February 2013 Notice. These post-Plea Offer Defense Costs

are not at issue in this appeal. Rather, the issue in this case involves Farmer’s

Defense Costs from April 2008 to February 2013.

         B. Procedural Background.

         Crowley brought a diversity action for breach of contract against National

Union in the United States District Court for the Middle District of Florida,

claiming it was entitled to be reimbursed for its payment of Farmer’s pre-February

2013 (pre-Plea Offer) Defense Costs. Crowley argued that the Claim based on the

previously sealed Affidavit (hereafter referred to as the “Claim based on the

Affidavit”) not only existed all along but also was reported to National Union

pursuant to the terms of the Policy. National Union moved to dismiss the

complaint on grounds that the prior arbitration was res judicata to Crowley’s

breach of contract action and that it was also barred by the applicable statute of

limitations. The district court converted National Union’s motion to dismiss to a

motion for summary judgment. The parties conducted discovery, filed

supplemental briefing, and participated in a motion hearing before the district

court.




                                           10
             Case: 18-10953     Date Filed: 07/23/2019    Page: 11 of 42


      In supplemental briefing, National Union repeated its res judicata and statute

of limitations arguments, but it also raised a third argument: that Crowley’s claim

for coverage based on the Affidavit was untimely under the Policy because it was

not reported to National Union until July 22, 2015, well after the extended six-year

Discovery Period expired on November 1, 2013. In response, Crowley argued that

the arbitration was not res judicata to its claim for coverage based on the Affidavit

because the arbitration was limited in scope and did not consider the unsealed

Affidavit, and that the application of res judicata principles would be inequitable in

any event. It also argued that the statute of limitations did not accrue until 2015

when National Union denied coverage after receiving the unsealed Affidavit.

Finally, Crowley also argued that it had timely reported the Claim in its April 2008

Notice, and in the alternative, that its July 2015 Notice was timely because it

should relate back to the April 2008 Notice under section 7(c) of the Policy.

      The district court granted National Union’s converted motion for summary

judgment and ordered that judgment be entered in favor of National Union.

Crowley Mar. Corp. v. Nat’l Union Fire Ins. Co. of Pittsburgh, 307 F. Supp. 3d
1286, 1297 (M.D. Fla. 2018). It found that Crowley did not notify National Union

of the existence of the unsealed Affidavit until 2015. Id. at 1291. As a result, the

district court concluded that the December 2012 arbitration proceeding was not res

judicata to Crowley’s claim for coverage based on the Affidavit because the



                                          11
               Case: 18-10953   Date Filed: 07/23/2019   Page: 12 of 42


unsealed Affidavit was “like newly discovered evidence.” Id. at 1291–95 (citation

omitted). Framing the issues as a “catch-22 for Crowley,” the district court went

on to conclude that, even though the limited-scope arbitration did not preclude

consideration of the unsealed Affidavit in Crowley’s federal lawsuit, Crowley’s

reporting of the Claim based on the Affidavit in 2015 was still untimely under the

Policy because the Discovery Period ended on November 1, 2013. Id. at 1291,

1295–97. In the alternative, the district court concluded that if a Claim based on

the Affidavit was deemed reported in 2008 (as a result of the relation back

provisions in section 7(c) of the Policy or otherwise), then the 2012 arbitration

would preclude Crowley from bringing its federal lawsuit on res judicata grounds.

Id. at 1296–97. In other words, Crowley lost either way. Id. The district court

expressly declined to address National Union’s statute of limitations arguments.

Id. at 1295.

      Crowley appealed to this Court, and we now consider whether the district

court erred when it granted National Union’s converted motion for summary

judgment. Following a close review of the parties’ briefs, the Policy, other

relevant parts of the record, and applicable law—and with the benefit of oral

argument—we affirm the judgment of the district court, albeit on somewhat

different grounds.




                                         12
              Case: 18-10953       Date Filed: 07/23/2019      Page: 13 of 42


                                         II. ISSUE

       As noted above, the issue in this case involves only whether Crowley is

entitled to coverage, and thus reimbursement from National Union, of its pre-

February 2013 (pre-Plea Offer) Defense Costs, on behalf of the Insured, Farmer.

The only relevant new facts revealed after the arbitration are the government’s

February 2013 Plea Offer and the 2015 unsealing of the Affidavit. On appeal,

Crowley relies solely upon the Affidavit. Crowley’s challenge to the judgment of

the district court relies solely upon the Claim based on the Affidavit. Thus, the

issue is: Does Crowley establish that the Claim based on the Affidavit not only

existed as of its April 2008 Notice to National Union, but also was reported to

National Union as required by the terms of the Policy so as to provide the coverage

sought by Crowley? 6

           III. STANDARD OF REVIEW AND APPLICABLE LAW

       This Court reviews de novo a district court’s grant of summary judgment.

Sierra Club, Inc. v. Leavitt, 488 F.3d 904, 911 (11th Cir. 2007). We also review de


       6
         Although Crowley does argue on appeal that its February 2013 Notice also constitutes a
qualifying Claim, and that this notice was given to National Union before the expiration of the
Discovery Period (November 1, 2013), Crowley does not explain how that fact supports its claim
for coverage of pre-February 2013 (pre-Plea Offer) Defense Costs. As noted above, National
Union did recognize a Claim against Farmer pursuant to Crowley’s February 2013 Notice, and
did provide coverage of Defense Costs for Farmer from and after February 2013, but not before.
On appeal, Crowley does not challenge National Union’s refusal to provide such retroactive
coverage, does not make any argument that its February 2013 Notice should relate back to its
April 2008 Notice under the relation back provisions of section 7 of the Policy, and makes no
other argument that might warrant coverage of pre-February 2013 (pre-Plea Offer) Defense


                                              13
               Case: 18-10953       Date Filed: 07/23/2019       Page: 14 of 42


novo decisions applying res judicata rules, Lobo v. Celebrity Cruises, Inc., 704
F.3d 882, 892 (11th Cir. 2013), and decisions interpreting insurance contracts,

Tech. Coating Applicators, Inc. v. U.S. Fid. and Guar. Co., 157 F.3d 843, 844

(11th Cir. 1998). Summary judgment is appropriate when, viewing the record in

the light most favorable to the non-moving party, there is no genuine issue of

material fact and the moving party is entitled to judgment as a matter of law.

Leavitt, 488 F.3d at 911; see also Fed. R. Civ. P. 56(a).

       “[I]n a diversity case, a federal court applies the substantive law of the

forum state, unless federal constitutional or statutory law is contrary.” HR

Acquisition I Corp. v. Twin City Fire Ins. Co., 547 F.3d 1309, 1314 (11th Cir.

2008) (citation omitted). In this case, the forum state is Florida. The parties’

arguments below, 7 the district court’s order, and the parties’ arguments before this

Court focus exclusively on the application of Florida law to the substantive

contract interpretation and res judicata issues raised by Crowley’s federal lawsuit.

We agree and also apply Florida law.




Costs on the basis of its February 2013 Notice. Indeed, Crowley has affirmatively waived
reliance on any relation back theory. See infra, part IV.B.3.c.
        7
          See Mot. Hr’g Tr., ECF No. 49, at 28 (“So we have the usual law that we have a
contract issued to an insured in Florida. And the usual rules of Florida law would govern that
kind of contract. So that’s been [National Union’s] position here. And I think it’s been the
position of both parties.”).


                                               14
              Case: 18-10953         Date Filed: 07/23/2019   Page: 15 of 42


                                      IV. ANALYSIS

      Our analysis proceeds in two main parts. First, we briefly consider the

essence of a claims-made insurance policy. Second, we consider whether the

Policy provisions limiting coverage to Claims that are “first made against an

Insured” during the Policy Period or the Discovery Period 8 and that also are

“reported to the Insurer” pursuant to the terms of the Policy 9 were satisfied in this

case. We do not adopt the “catch-22” analysis set forth by the district court.

However, for the reasons explained in some detail below, we ultimately affirm the

district court’s order granting National Union’s converted motion for summary

judgment because the record supports the conclusion that Crowley failed to timely

report the Claim based on the Affidavit as required by the Policy. See Aaron

Private Clinic Mgmt. LLC v. Berry, 912 F.3d 1330, 1335 (11th Cir. 2019) (noting

that “[w]e may affirm on any ground supported by the record, regardless of

whether that ground was relied upon or even considered below” (alteration in

original) (citation omitted)). With respect to the reporting period between April

16, 2008 and December 31, 2012, Crowley is bound by the arbitration panel’s

finding that Crowley had not reported a Claim to National Union as required by the

Policy at that time. 10 With respect to the reporting period beginning immediately


      8
        See infra, part IV.B.1–2.
      9
        See infra, part IV.B.3.
      10
         See infra, part IV.B.3.a.


                                              15
                 Case: 18-10953         Date Filed: 07/23/2019   Page: 16 of 42


after December 31, 2012 and running through the end of the Discovery Period on

November 1, 2013, Crowley failed to report the Claim based on the Affidavit as

required by section 7(a) of the Policy because it did not report any new information

about the Claim based on the Affidavit until after both the Policy Period and the

Discovery Period had expired.11 Also, as discussed in greater detail below,

Crowley has waived any arguments that either its February 2013 Notice or its July

2015 Notice should relate back to the April 2008 Notice under section 7 of the

Policy. 12

       A. The Essence of a Claims-Made Policy.

       Claims-made policies are common in the professional liability insurance

market. See Eric M. Holmes, Appleman on Insurance Law & Practice Archive

§ 146.4, LEXIS (database updated 2011). They “differ from traditional

‘occurrence’-based policies primarily based upon the scope of the risk against

which they insure.” Steven Plitt et al., 1 Couch on Insurance § 1:5, Westlaw

(database updated December 2018). With claims-made policies, coverage is

provided only where the act giving rise to coverage “is discovered and brought to

the attention of the insurance company during the period of the policy.” Id. In

contrast, coverage is provided under an occurrence-based policy if the act giving



       11
            See infra, part IV.B.3.b.
       12
            See infra, part IV.B.3.c.


                                                 16
              Case: 18-10953     Date Filed: 07/23/2019    Page: 17 of 42


rise to coverage “occurred during the period of the policy, regardless of the date a

claim is actually made against the insured.” Id. “The essence, then, of a claims-

made policy is notice to the carrier within the policy period.” Gulf Ins. Co. v.

Dolan, Fertig & Curtis, 433 So. 2d 512, 514 (Fla. 1983). See also Holmes, supra,

§ 130.3 (“Claims-made or discovery policies are essentially reporting policies. If

the claim is reported to the insurer during the policy period, then the carrier is

legally obligated to pay; if the claim is not reported during the policy period, no

liability attaches.”).

       Insurance companies favor claims-made policies because they allow for a

more precise calculation of risks and premiums. Id. “This theoretically results in

lower premiums for an insured since there is no open-ended ‘tail’ after the

expiration date of the policy.” Gulf Ins. Co., 433 So. 2d at 516. With these

general principles in mind, we turn our attention to the actual language of the

particular insurance contract at issue in this appeal.

       B. The Policy expressly limits coverage to Claims that are “first made
against an Insured” during the Policy Period or the Discovery Period and that also
are “reported to the Insurer” pursuant to the terms of the Policy.

       In applying Florida law to the interpretation of an insurance contract, “we

begin with the language of the coverage section.” Hyman v. Nationwide Mut. Fire

Ins. Co., 304 F.3d 1179, 1188 (11th Cir. 2002) (citation omitted). As it relates to

this case, section 1 of the Policy (the coverage statement) provides that:



                                           17
              Case: 18-10953       Date Filed: 07/23/2019       Page: 18 of 42


       solely with respect to Claims first made against an Insured during the
       Policy Period or the Discovery Period (if applicable) and reported to the
       Insurer pursuant to the terms of this [P]olicy, and subject to the other
       terms, conditions and limitations of this [P]olicy, this [P]olicy affords
       the following coverage:13

       ....

       . . . This [P]olicy shall pay the Loss of an Organization arising from a
       Claim made against an Insured Person . . . for any Wrongful Act of
       such Insured Person, but only to the extent that such Organization has
       indemnified such Insured Person.

The initial Policy Period ran from November 1, 2007 to November 1, 2008, and the

Discovery Period extended the Claims reporting timeline through November 1,

2013 because National Union issued a run-off endorsement providing that:

              The Named Entity shall have the right to a period of [6] years
       following the Effective Date (herein referred to as the Discovery
       Period) in which to give written notice to the Insurer of any Claim first
       made against any Insured during said 6 year period for any Wrongful
       Act occurring on or prior to the Effective Date and otherwise covered
       by this [P]olicy.

The parties do not dispute that Farmer was an Insured Person under the Policy; that

the allegations against Farmer raised in the Affidavit qualified as Wrongful Acts

under the Policy; that the Policy Period ended on November 1, 2008; that the




       13
          The preamble to the Policy, which appears in emphasized text on the first page of the
Policy, clearly announces similar limitations: “THE COVERAGE OF THIS POLICY IS
GENERALLY LIMITED TO LIABILITY FOR CLAIMS THAT ARE FIRST MADE
AGAINST THE INSUREDS AND CRISIS FIRST OCCURRING DURING THE POLICY
PERIOD AND REPORTED IN WRITING TO THE INSURER PURSUANT TO THE
TERMS HEREIN.”


                                              18
             Case: 18-10953     Date Filed: 07/23/2019   Page: 19 of 42


Discovery Period ended on November 1, 2013; or that Crowley had indemnified

Farmer with respect to his Defense Costs.

      Accordingly, in resolving whether National Union has breached any

contractual obligation to reimburse Crowley for Farmer’s pre-February 2013 (pre-

Plea Offer) Defense Costs, it is necessary to consider (1) whether the substantive

content of the Affidavit—regardless of when it became known to Crowley or

National Union—qualified as a Claim under the Policy; (2) whether the sealed

Affidavit constituted a Claim that was “first made against” an Insured Person

during the Policy Period or the Discovery Period; and (3) if the Affidavit was a

Claim that was first made against an Insured Person during the Policy Period or the

Discovery Period, whether a Claim based on the Affidavit was timely “reported to

the Insurer pursuant to the terms of this [P]olicy.” We consider each of these

questions in turn, ultimately concluding that, even assuming the Affidavit

constituted a Claim that was first made against Farmer during the Policy Period or

the Discovery Period, such Claim was not timely reported to National Union as

required by the Policy.

            1. Did the substantive contents of the Affidavit give rise to a Claim
      against an Insured Person under the Policy?

      In pertinent part, section 2(b) of the Policy defines a Claim as (1) a written

demand for relief; (2) a criminal proceeding commenced by return of an

indictment, information, or similar charging document or receipt or filing of a


                                         19
              Case: 18-10953        Date Filed: 07/23/2019         Page: 20 of 42


notice of charges; or (3) a criminal investigation of an Insured Person “once such

Insured Person is identified in writing by such investigating authority as a person

against whom a proceeding [described in section 2(b)(2)] may be commenced.”14

Crowley argues that, under subpart three of the definition of Claim, the substantive

content of the Affidavit clearly identifies Farmer in writing as a person against

whom a criminal proceeding may be commenced. National Union’s arguments

before this Court do not clearly focus on whether the substantive contents of the

Affidavit, once known, qualified as Claim under the Policy. And even though

National Union denied Crowley’s request for admission on this very question in

discovery, we note that it also informed the district court during the summary

judgment hearing that it was not relying on this argument as the basis for its

motion.


      14
        The full text of section 2(b) of the Policy defines a Claim as:
              (1) a written demand for monetary, non-monetary or injunctive relief;
              (2) a civil, criminal, administrative, regulatory or arbitration proceeding
      for monetary, non-monetary or injunctive relief which is commenced by: (i)
      service of a complaint or similar pleading; (ii) return of an indictment,
      information or similar document (in the case of a criminal proceeding); or (iii)
      receipt or filing of a notice of charges; or
              (3) a civil, criminal, administrative or regulatory investigation of an
      Insured Person:
                       (i) once such Insured Person is identified in writing by such
              investigating authority as a person against whom a proceeding described
              in [section 2](b)(2) may be commenced; or
                       (ii) in the case of an investigation by the SEC or a similar state or
              foreign government authority, after the service of a subpoena upon such
              Insured Person.
      The term “Claim” shall include any Securities Claim and any Employment
      Practices Claim.


                                                20
                Case: 18-10953   Date Filed: 07/23/2019    Page: 21 of 42


      In any event, under the language of this particular insurance contract, the

substantive content of the Affidavit clearly did constitute a Claim. That said, we

think it unnecessary to recount the factual details of the Affidavit here because

Farmer was eventually acquitted at trial.15 Instead, it is sufficient to say that the

forty-eight-page Affidavit identified Farmer by name more than fifty times, noted

that he held a “position of pricing authority” at Crowley Liner, and otherwise made

it clear to us that the Affidavit identified Farmer as a person against whom a

criminal proceeding may be commenced.

           2. When was a Claim based on the Affidavit “first made against”
      Farmer?

      Having established the substantive content of the Affidavit constituted a

Claim under the Policy, we must next consider when that Claim was “first made

against” Farmer. We again start with the coverage grant. Hyman, 304 F.3d at

1188. With respect to this question—which under this Policy is related to but

separate from the question whether the Claim was timely reported to National

Union—section 1 of the Policy limits coverage to “Claims first made against an

Insured during the Policy Period or the Discovery Period (if applicable).” Subpart

three of the definition of Claim defines Claim to include a criminal investigation of

an Insured Person “once such Insured Person is identified in writing” as a person



      15
           See note 3, supra.


                                           21
             Case: 18-10953     Date Filed: 07/23/2019   Page: 22 of 42


against whom a criminal proceeding may be commenced. The Policy does not

define the phrase “first made against” or the phrase “identified in writing.”

      Crowley argues that the mere existence of the Affidavit means a Claim was

first made against Farmer in April 2008. It points out that the Policy does not

require the Insured Person (or anyone else) to have knowledge of the Claim or

receive a copy of the writing identifying the Insured Person as a person against

whom a criminal proceeding may be brought.

      National Union responds that Crowley’s “unreasonable interpretation” is

neither required nor supported by the Policy language. It also argues that

Crowley’s interpretation would lead to an “absurd result” because it would

potentially place on insureds the impossible burden of reporting existing Claims of

which they are completely unaware. National Union argues that the very nature of

a claims-made policy assumes that a claim is not made against the insured until the

insured is aware thereof and thus capable of reporting the claim to the insurer.

Because Crowley was not aware of the content of the Affidavit until it was

unsealed in 2015, National Union’s position is that the Claim based on the

Affidavit was first made against Farmer in 2015. Of course, as National Union




                                         22
               Case: 18-10953        Date Filed: 07/23/2019       Page: 23 of 42


points out, Crowley’s 2015 report to National Union was after the expiration of the

Discovery Period and thus untimely. 16

       The parties suggest only two dates as possible dates on which the Claim

based on the Affidavit might first have been made against Farmer: either April

2008 or 2015. Crowley suggests April 2008 when the Affidavit was signed and

presented to the magistrate judge; National Union suggests 2015 when the content

of the Affidavit was unsealed and first became known. We too see no other

feasible alternatives for the date on which the Claim based on the Affidavit might

reasonably be deemed to have been first made against Farmer. We need not—and

expressly do not—resolve this dispute between the parties for the following reason.

Even assuming, arguendo, that the Claim was first made against Farmer in April

2008, as Crowley urges, we would still find in favor of National Union because

Crowley did not timely report the Claim based on the Affidavit to National Union

in the manner required by the Policy, as explained below.

             3. Did Crowley timely report a Claim based on the Affidavit as
       required by the Policy?

       Having assumed arguendo, and thus determined for purposes of this appeal,

that the Claim based on the Affidavit was first made against Crowley in April



       16
          We also note that, if the Claim based on the Affidavit were first made against Farmer
in 2015, it would not fall within the coverage. Section 1 of the Policy covers only “Claims first
made against an Insured during the Policy Period or the Discovery Period,” the latter of which
expired on November 1, 2013.


                                                23
             Case: 18-10953       Date Filed: 07/23/2019       Page: 24 of 42


2008, we turn to the separate issue of whether Crowley timely reported the Claim

to National Union in the manner required by the Policy. As noted above, section 1

of the Policy limits coverage not only to Claims that are first made against an

Insured during the Policy Period or the Discovery Period, but also to Claims that

are “reported to the Insurer pursuant to the terms of [the Policy].” The reporting

provisions of the Policy, at least as they relate to this appeal, are found in section 7

of the Policy. 17 Section 7 provides three different methods pursuant to which an


      17
         Section 7 (the “Notice/Claim Reporting Provisions” of the Policy) provides as follows:
      Notice hereunder shall be given in writing to the Insurer named in Item 8 of the
      Declarations . . . .
              (a) An Organization or an Insured shall, as a condition precedent to the
      obligations of the Insurer under this [P]olicy, give written notice to the Insurer of
      a Claim made against an Insured or a Crisis as soon as practicable: (i) after the
      Named Entity’s Risk Manager or General Counsel (or equivalent position) first
      becomes aware of the Claim; or (ii) the Crisis commences, but in all events no
      later than either:
                      (1) the end of the Policy Period or the Discovery Period (if
              applicable); or
                      (2) within 30 days after the end of the Policy Period or the
              Discovery Period (if applicable), as long as such Claim was first made
              against an Insured within the final 30 days of the Policy Period or the
              Discovery Period (if applicable).
              (b) If written notice of a Claim has been given to the Insurer pursuant to
      Clause 7(a) above, then a Claim which is subsequently made against an Insured
      and reported to the Insurer alleging, arising out of, based upon or attributable to
      the facts alleged in the Claim for which such notice has been given, or alleging
      any Wrongful Act which is the same as or related to any Wrongful Act alleged in
      the Claim of which such notice has been given, shall be considered related to the
      first Claim and made at the time such notice was given.
              (c) If during the Policy Period or during the Discovery Period (if
      applicable) an Organization or an Insured shall become aware of any
      circumstances which may reasonably be expected to give rise to a Claim being
      made against an Insured and shall give written notice to the Insurer of the
      circumstances, the Wrongful Act allegations anticipated and the reasons for
      anticipating such a Claim, with full particulars as to dates, persons and entities
      involved, then a Claim which is subsequently made against such Insured and


                                             24
               Case: 18-10953       Date Filed: 07/23/2019       Page: 25 of 42


Insured may properly report a Claim to the Insurer under the Policy. The first

method involves the direct reporting of an existing Claim to the Insurer under

section 7(a). This is the focus of Crowley’s arguments on appeal. The second

method, set forth in section 7(b), involves the reporting of a subsequent Claim that

relates to an earlier Claim that was previously reported to the Insurer. Crowley

does not argue on appeal that its reporting of the Claim based on the Affidavit

could be timely under section 7(b) relation back so as to provide coverage of

Defense Costs beginning in April 2008. Section 7(c) provides the third method,

which involves the reporting of a Claim that relates to an earlier set of

circumstances—circumstances which at the time of reporting had not yet produced

a Claim—previously reported to the Insurer. Again, Crowley does not argue on

appeal that its reporting of the Claim based on the Affidavit could be timely under

section 7(c) relation back. Both section 7(b) and section 7(c) involve what the

parties refer to as “relation back” theories or arguments, and we adopt their useful

terminology here. Although Crowley presented relation back arguments to the

district court, it has waived any relation back argument before this Court. 18



       reported to the Insurer alleging, arising out of, based upon or attributable to such
       circumstances or alleging any Wrongful Act which is the same as or related to any
       Wrongful Act alleged or contained in such circumstances, shall be considered
       made at the time such notice of such circumstances was given.
       18
          See infra, part IV.B.3.c (concluding that Crowley has waived any relation back
argument under section 7 with respect either to the Claim based on the Affidavit or the February
2013 Plea Offer Claim).


                                               25
             Case: 18-10953     Date Filed: 07/23/2019    Page: 26 of 42


Accordingly, Crowley must prevail, if at all, on the basis of its argument that it did

timely report the Claim based on the Affidavit pursuant to section 7(a).

      For the reasons described in greater detail below, we conclude that Crowley

did not timely report a Claim based on the Affidavit as required by the Policy.

Crowley’s efforts to establish that it properly notified National Union of a Claim

under section 7 must fail for three reasons. First, as we describe in the following

subpart (a), Crowley is bound by the arbitration panel’s determination that it had

not reported a Claim to National Union as of December 31, 2012. Second, in

subpart (b), we demonstrate why Crowley’s July 2015 Notice describing the

unsealed Affidavit was untimely because it came after the November 1, 2013

expiration of the extended Discovery Period. Finally, in subpart (c), we conclude

that Crowley has expressly waived any argument that either its February 2013

Notice or its July 2015 Notice should relate back to the April 2008 Notice under

section 7 of the Policy.

                    (a) The arbitration order precludes Crowley from arguing that
             it reported a Claim to National Union at any time prior to December
             31, 2012.

      We begin by considering whether Crowley timely reported a Claim based on

the Affidavit under section 7(a) of the Policy, which provides in relevant part that

             An Organization or an Insured shall, as a condition precedent to
      the obligations of the Insurer under this [P]olicy, give written notice to
      the Insurer of a Claim made against an Insured . . . as soon as
      practicable . . . after the Named Entity’s Risk Manager or General


                                          26
             Case: 18-10953      Date Filed: 07/23/2019     Page: 27 of 42


      Counsel (or equivalent position) first becomes aware of the
      Claim . . . but in all events no later than . . . the end of the Policy
      Period or the Discovery Period (if applicable) . . . .

Thus, as a condition precedent to coverage based on notice under section 7(a),

Crowley was required to give National Union written notice of a Claim made

against an Insured before November 1, 2008 (the end of the Policy Period) or

before November 1, 2013 (the end of the Discovery Period set forth in the run-off

endorsement). Crowley argues that it reported a Claim based on the Affidavit in its

April 2008 Notice by simply pointing to the sealed Affidavit, even if it could not

provide National Union with any details regarding the substantive content of the

Affidavit at that time. For its part, National Union argues that Crowley did not

report the Claim based on the Affidavit in the April 2008 Notice because no one

knew what the Affidavit said until 2015. National Union also argues that the

arbitration order is res judicata in this case because the arbitration panel concluded

that Crowley had failed to report a Claim to National Union.

      National Union’s res judicata argument is persuasive, at least with respect to

the materials that were before the arbitration panel when it closed the hearing

record on December 31, 2012. We are careful to note, as we have before, that res

judicata is a term that “has more than one meaning.” Brown v. R.J. Reynolds

Tobacco Co., 611 F.3d 1324, 1331 (11th Cir. 2010). As Florida’s Fourth District

Court of Appeal recently observed:



                                           27
             Case: 18-10953      Date Filed: 07/23/2019    Page: 28 of 42


             Res judicata is a term applied to various forms of preclusion. It
      is also a term that is applied inconsistently.

             In modern times, the preclusive effect of a judgment is defined
      by claim preclusion and issue preclusion, which are collectively
      referred to as res judicata. More specifically, res judicata is now
      recognized as a general term for various different forms of preclusion
      including claim preclusion, and a separate category of defenses
      commonly referred to as issue preclusion, collateral estoppel, estoppel
      by judgment, and direct estoppel.

Philadelphia Fin. Mgmt. of San Francisco, LLC v. DJSP Enters., Inc., 227 So. 3d
612, 617 (Fla. 4th DCA 2017) (citations and internal quotation marks omitted).

This Court sorted through some of these subtleties in Florida preclusion law in

Brown, raising several important distinctions between the two primary

subcategories of res judicata: claim preclusion and issue preclusion. See Brown,
611 F.3d at 1331–36. The parties here address the preclusion issues associated

with the arbitration order under the general rubric of res judicata, but the district

court noted that it preferred to “use the more precise terminology adopted by the

Supreme Court: claim preclusion.” Crowley, 307 F. Supp. 3d at 1290 n.3 (citation

omitted). We agree with National Union and the district court that the arbitration

proceeding is entitled to some res judicata effect in these proceedings. At the risk

of splitting hairs, however, we think the arbitration order in this case properly

presents a question of issue preclusion (and not claim preclusion) because the




                                           28
               Case: 18-10953        Date Filed: 07/23/2019        Page: 29 of 42


arbitration was limited in scope and decided “factual issues and not causes of

action.”19 Brown, 611 F.3d at 1333.

       Generally speaking, issue preclusion operates more narrowly than claim

preclusion “to prevent re-litigation of issues that have already been decided

between the parties in an earlier lawsuit.” Id. at 1332 (citation omitted). For issue

preclusion to apply under Florida law, “an identical issue must be presented in a

prior proceeding; the issue must have been a critical and necessary part of the prior

determination; there must have been a full and fair opportunity to litigate that

issue; the parties in the two proceedings must be identical; and the issues must

have been actually litigated.” Id. at 1333 (quoting Holt v. Brown’s Repair Serv.,

Inc., 780 So. 2d 180, 182 (Fla. 2d DCA 2001)). Issue preclusion may be asserted

offensively by a plaintiff or defensively by a defendant, in either case for the

purpose of preventing the other party from re-litigating an identical issue

previously decided against the other party. Id. Under Florida law, an arbitration



       19
           In reaching this conclusion, we acknowledge some tension in the Florida cases
regarding the proper application of claim preclusion and issue preclusion rules within the broader
context of current res judicata doctrine. See, e.g., Philip Morris USA, Inc. v. Douglas, 110 So.
3d 419, 436–39 (Fla. 2013) (Canady, J., dissenting) (insisting that majority’s application of claim
preclusion rules instead of issue preclusion rules was “exactly backward”). Even so, this is
neither the right court nor the right case for ironing out any wrinkles in Florida preclusion law,
and it is plain enough to us that the Florida courts would give some form of “res judicata effect”
to matters that were, as here, raised and actually determined in an earlier proceeding involving
the same parties. Douglas, 110 So. 3d at 432–36. Whether it is properly classified as claim
preclusion or issue preclusion, or collateral estoppel or direct estoppel, the arbitration proceeding
already answered a common question in a prior proceeding involving the same parties, and we
therefore afford that answer “res judicata effect” under Florida law in this case.


                                                 29
               Case: 18-10953       Date Filed: 07/23/2019        Page: 30 of 42


proceeding may serve as the foundation for the assertion of issue preclusion.20 See

Dadeland Depot, Inc. v. St. Paul Fire and Marine Ins. Co., 945 So. 2d 1216, 1235–

36 (Fla. 2006) (answering certified question); see also Dadeland Depot, Inc. v. St.

Paul Fire and Marine Ins. Co., 483 F.3d 1265, 1279–80 (11th Cir. 2007) (holding,

in light of response to certified question from the Florida Supreme Court, that

insurer was “collaterally estopped from raising . . . the same defenses that were

raised and rejected in [an] earlier arbitration proceeding”).

       In this case, the arbitration order precludes Crowley from re-litigating the

issue of whether it reported a Claim to National Union on or before December 31,

2012. Crowley and National Union were the only parties to the arbitration

proceeding, and they are the only parties to this action. The arbitrators received

numerous exhibits and also held a hearing over a period of three days. Excerpts of

what appears to be a thorough and robust hearing appear in the record before this

Court, and it is not apparent to us (nor have the parties argued) that either party

was not afforded a full and fair opportunity to litigate the issue that was then before

the arbitrators.




       20
          In neither the district court nor on appeal has Crowley challenged the application of
preclusion principles on the basis that the prior litigation was in an arbitral forum, or on any
other basis except Crowley’s arguments that the subsequent revelation of the content of the
Affidavit is a new fact which was not considered by the arbitration panel and/or that application
of preclusion principles would be inequitable. Thus, we decline to consider any other argument
against the application of preclusion principles.


                                                30
              Case: 18-10953     Date Filed: 07/23/2019    Page: 31 of 42


      The arbitrators defined the issue as whether the joint FBI/DOJ investigation,

as evidenced by the materials provided to National Union on or before December

31, 2012, was sufficient to constitute a Claim under the Policy. In this appeal, we

are called upon to answer an identical question with respect to a slightly broader

time period. After defining the issue, the arbitrators went on to conclude that the

April 2008 Notice and other materials submitted to National Union on or before

December 31, 2012 “did not constitute a Claim for Insured Persons as the term

‘Claim’ is defined in the Policy” and that “[t]he triggering event specified in the

Policy ha[d] not yet been presented to National Union.” We construe this to mean

the arbitrators found that Crowley had not, based on the information in the hearing

record as of December 31, 2012, reported a Claim to National Union as required

by the Policy. In making this determination, the arbitrators clearly were aware of

the existence of the sealed Affidavit—it was referenced generally in Crowley’s

April 2008 Notice and discussed at length during the arbitration hearing—but all

parties freely admit that no one knew what the Affidavit actually said at the time of

the arbitration.

      Given this, it is clear that, even if the arbitration panel did not (or really

could not) consider the substantive contents of the unsealed Affidavit because they

were still under seal and thus unavailable in December 2012, it did consider and

reject the idea that Crowley had somehow reported a Claim to National Union by



                                           31
                 Case: 18-10953      Date Filed: 07/23/2019        Page: 32 of 42


merely pointing to the existence of the sealed Affidavit. See Arb. Decision and

Award, ECF No. 16-1, at 7 (observing that the search warrant, which only noted

generally the existence of an affidavit supporting probable cause, was “devoid of

any identification by the DOJ (or FBI) of any individual as a person against whom

a covered proceeding may be commenced” and that the potential of any such

proceeding against any individual named in the search warrant arose “only by

inference derived from context beyond the four corners of the search warrant”).

Thus, we conclude that the question whether Crowley reported a Claim to National

Union at any time between April 16, 2008 (the earliest date as of which we could

assume the Claim based on the Affidavit was first made against Farmer) and

December 31, 2012 (when the arbitration hearing record closed) was both “actually

litigated” in and a “critical and necessary part” of the arbitration proceeding.

Indeed, that issue appears to have been the sole and limited focus of the

arbitration.21

       Because all requirements for issue preclusion have been satisfied, as

explained above, we conclude that Crowley is precluded from challenging the fact



       21
          As discussed in greater detail below, we also conclude that the arbitration order
necessarily was limited to the materials before the arbitrators at that time and that the question
whether Crowley reported a Claim to National Union at any time after December 31, 2012 was
not “actually litigated” by the arbitration proceeding. The district court was correct when it
observed that “[t]he arbitration panel only determined whether the documentation that Crowley
had submitted to National Union at that point in time constituted a Claim under the Policy.”
Crowley, 307 F. Supp. 3d at 1294.


                                                32
             Case: 18-10953     Date Filed: 07/23/2019    Page: 33 of 42


finding of the arbitrators that the materials submitted by Crowley to National

Union on or before December 31, 2012—which materials revealed the existence of

a sealed Affidavit but not the content thereof—did not satisfy the requirements of

section 7(a) of the Policy for reporting a Claim to the Insurer. The identical issue

is now before us (although we also have before us a similar issue with respect to

the additional time period after December 31, 2012 up to the November 1, 2013

expiration of the Discovery Period). Crowley has adduced no additional

evidence—over and above the evidence before the arbitrators—which is relevant

to what was reported to National Union as of December 31, 2012. Although we

now know the content of the then-sealed Affidavit, and we now know that the

content did satisfy the Policy’s requirements for a Claim, there is still no more

evidence with respect to a report to National Union as of December 31, 2012 than

was presented to the arbitrators.

      We also summarily reject Crowley’s argument that application of preclusion

principles in this case would be inequitable. To conclude otherwise would require

us to ignore not only the contractual language of this particular Policy, but also the

customary nature of claims-made insurance policies, in which “coverage depends

on the claim being discovered and reported to the insurer during the policy period.”

Country Manors Ass’n, Inc. v. Master Antenna Sys., Inc., 534 So. 2d 1187, 1194

(Fla. 4th DCA 1988). We add only that parties worried about the difficulties



                                          33
               Case: 18-10953      Date Filed: 07/23/2019       Page: 34 of 42


associated with timely discovering or reporting claims under a claims-made

policy—as a result of the judicial sealing of a probable cause affidavit or

otherwise—could conceivably negotiate special terms or enter into a more costly

but less predictable occurrence-based insurance policy, under which coverage

would be effective “regardless of the date of discovery or the date the claim is

made or asserted.” Gulf Ins. Co., 433 So. 2d at 514 (citations omitted).

       We conclude that the Florida courts would give preclusive effect to the

ruling of the arbitrators. We thus conclude on the basis of issue preclusion that—

even though we assume arguendo that the Claim based on the Affidavit was first

made against Farmer in April 2008—that Claim was not reported to the Insurer on

or before December 31, 2012.22 We turn now to consider whether Crowley

reported to National Union the Claim based on the Affidavit at any time after

December 31, 2012 and before November 1, 2013—when a report to the Insurer

under section 7(a) could have been timely. On appeal, Crowley relies in this

regard only upon the Claim based on the Affidavit which, as discussed

immediately below, was not reported to National Union until July 2015.




       22
          Because we rely on issue preclusion, we do not address the merits of this issue. We
also note that Crowley’s counsel confirmed at oral argument that Crowley does not dispute the
correctness of the arbitration panel’s ruling on this question.


                                              34
             Case: 18-10953      Date Filed: 07/23/2019    Page: 35 of 42


                   (b) Crowley’s July 2015 Notice did not provide timely notice
             of a Claim based on the Affidavit under section 7(a) because the
             Discovery Period expired on November 1, 2013.

      In relying on its July 2015 Notice to National Union of the Claim based on

the Affidavit, Crowley challenges National Union’s argument that the arbitration

proceeding should preclude consideration of the unsealed Affidavit altogether. In

particular, Crowley asserts that the unsealing of the Affidavit in 2015 is a new fact

that was not presented to or considered by the arbitration panel, and therefore res

judicata principles should not bar its consideration in Crowley’s federal lawsuit.

We agree.

      Under Florida law, issue preclusion extends only to issues that were

“actually adjudicated.” Brown, 611 F.3d at 1334 (citation omitted). We have

previously observed that the Florida courts enforce this requirement “with rigor.”

Id. In fact, “if there is any doubt as to whether a litigant has had his day in court

such doubt must be resolved in favor of the full consideration of the substantive

issues of the litigation.” Id. (quoting Hittel v. Rosenhagen, 492 So. 2d 1086,

1089–90 (Fla. 4th DCA 1986)). In this light, it is obvious that the question

whether Crowley reported a Claim to National Union in its July 2015 Notice was

not—and indeed could not have been—actually adjudicated during the arbitration

proceeding. The arbitration panel closed the hearing record on December 31, 2012

and issued its decision on January 29, 2013, more than two years before Crowley



                                           35
               Case: 18-10953        Date Filed: 07/23/2019        Page: 36 of 42


delivered its July 2015 Notice to National Union. And by observing that “[t]he

triggering event specified in the Policy has not yet been presented to National

Union,” the arbitration order itself clearly contemplated that it was not intended to

be dispositive of all issues relating to Crowley’s breach of contract cause of action

against National Union. In other words, the arbitrators left open the possibility that

circumstances might develop in such a way that Crowley could eventually report a

Claim based on the Affidavit to National Union as required by the Policy, even if it

had not done so as of December 31, 2012. We find further support for this

conclusion in the fact that the arbitrators were clearly aware of the sealed Affidavit

but, at National Union’s urging, declined to speculate about what it might say. 23

Because the arbitration findings “may be given effect to the full extent of, but no

farther than, what the [arbitrators] found,” we find that the arbitration order does

not preclude consideration of Crowley’s delivery of the July 2015 Notice in this

case. Id.

       But that does not mean that Crowley can prevail. Returning again to section

7(a) of the Policy, we conclude that Crowley failed to timely report the Claim

based on the Affidavit at any time after the arbitration. That is, Crowley failed to

report the Claim based on the Affidavit before the November 1, 2013 expiration of


       23
          See Hr’g Tr., ECF No. 36-9, at 30 (“The regrettable thing, in part, about this case is,
the damn thing is under seal. If that thing were not under seal, we would be having a very
interesting discussion about what it shows, or doesn’t show.”).


                                                 36
               Case: 18-10953       Date Filed: 07/23/2019       Page: 37 of 42


the Discovery Period. In relevant part, section 7(a) required Crowley to give

written notice of a Claim to National Union “in all events no later than . . . the end

of the Policy Period or the Discovery Period.” The Policy Period ended on

November 1, 2008, and the Discovery Period ended on November 1, 2013. Thus,

to comply with the reporting requirements of section 7(a) for the Claim based on

the Affidavit under subpart three of the Policy definition of Claim, Crowley was

required to show, on or before November 1, 2013, that Farmer had been identified

in writing as a person against whom a criminal proceeding may be commenced.

Put another way, Crowley had to do more than simply point to the sealed Affidavit

and ask National Union to take its word for it that a Claim in fact existed.24

       Additionally, because of the preclusive nature of the intervening arbitration

proceeding, we are concerned in this analysis only with materials submitted to

National Union during the period between December 31, 2012 (the day the

arbitration hearing record closed) and November 1, 2013 (the end of the Discovery

Period). Although Crowley did report Farmer’s Plea Offer to National Union


       24
          Because the question is not squarely presented by this case, we decline to say exactly
how much substantive information Crowley was required to provide National Union to satisfy
the reporting requirements of section 7(a) for a Claim based on the Affidavit under subpart three
of the Policy definition of Claim. This is partly because the arbitration already answered the
question and partly because any later information Crowley provided regarding the substantive
content of the Affidavit was untimely in any event. We believe it is enough to say that the
substantive information relating to the Affidavit that Crowley provided to National Union
between December 31, 2012 and November 1, 2013—which really amounted to no new
information at all about the Affidavit—was insufficient to timely report a Claim based on the
Affidavit to National Union under section 7(a) of the Policy.


                                               37
               Case: 18-10953       Date Filed: 07/23/2019       Page: 38 of 42


during this time period (thus triggering undisputed coverage based on that Claim

against Farmer as of February 18, 2013),25 the record does not reveal that Crowley

reported any helpful information relating to the substantive contents of the

Affidavit before the November 1, 2013 expiration of the Discovery Period. As we

now know, Crowley did not—and really could not—do this because the Affidavit

did not become available until April 24, 2015. Crowley did not notify National

Union that the Affidavit had been unsealed until July 22, 2015, and it would not be

able to provide National Union with a copy of the unsealed Affidavit until

November 10, 2015. In either case, Crowley’s reporting of a Claim based on the

Affidavit under section 7(a) of the Policy was more than a year-and-a-half too late.

       Finally, the judicial unsealing of the Affidavit in 2015 does nothing to call

into question the arbitration panel’s conclusion that Crowley had not, based on the

information then before the arbitration panel, reported a Claim to National Union.

At best, the act of unsealing the Affidavit in 2015 confirmed that a Claim might

have been “first made against” Farmer on April 16, 2008; it did nothing to change

the fact, as determined by the arbitrators, that Crowley had not reported a Claim to

National Union as of December 31, 2012.




       25
         See note 6, supra; see also infra, part IV.B.3.c (discussing Crowley’s waiver of relation
back arguments).


                                               38
             Case: 18-10953     Date Filed: 07/23/2019    Page: 39 of 42


                   (c) Crowley has expressly waived any argument that either its
             February 2013 Notice or its July 2015 Notice should relate back to the
             April 2008 Notice under section 7 of the Policy.

      Crowley has expressly waived any argument under Section 7 of the Policy

that either of its later notices (either the February 2013 Notice regarding Farmer’s

Plea Offer or the July 2015 Notice regarding the unsealed Affidavit) should relate

back to Crowley’s initial April 2008 Notice in a way that would require National

Union to reimburse Crowley for Farmer’s pre-February 2013 (pre-Plea Offer)

Defense Costs. See United States v. Doyle, 693 F.3d 769, 771 (7th Cir. 2012)

(“Waiver occurs when a defendant or his attorney manifests an intention, or

expressly declines, to assert a right.”); see also United States v. Willis, 649 F.3d
1248, 1254 (11th Cir. 2011) (“[A] party seeking to raise a claim or issue on appeal

must plainly and prominently so indicate. This common-sense rule seeks to avoid

confusion as to the issues that are in play and those that are not. Where a party

fails to abide by this simple requirement, he has waived his right to have the court

consider that argument.” (alteration in original) (citations and internal quotation

marks omitted)); Cont’l Tech. Servs., Inc. v. Rockwell Intern. Corp., 927 F.2d
1198, 1199 (11th Cir. 1991) (noting that “[a]n argument not made is waived” and

holding that appellant waived its right to argue that California (rather than

Georgia) law should apply because it failed to present reasoned arguments




                                          39
               Case: 18-10953        Date Filed: 07/23/2019        Page: 40 of 42


supported by citations to relevant law and instead only perfunctorily suggested

California law applied).

       The case for waiver against Crowley is strong here because Crowley

affirmatively manifested an intention to waive its relation back arguments. See

Appellant’s Reply Br. 14 (“As made clear in Crowley’s Brief, this is not Crowley’s

argument. National Union is attempting to rebut a ‘relation back’ argument that

Crowley does not even make. . . . Crowley is not relying on ‘relation back’ . . . .”);

Oral Argument at 5:13, 6:10 (confirming that Crowley was not relying on a notice

of circumstances and relation back argument under section 7 and that it was instead

relying on the April 2008 Notice to establish that notice of a Claim had been given

at that time). 26 Because Crowley has waived reliance on a relation back argument,

we express no opinion on whether any such argument might have resulted in

coverage for Crowley’s pre-February 2013 (pre-Plea Offer) Defense Costs.

However, we do conclude that the arguments Crowley does make—especially

when paired with the preclusive effect of the arbitration proceeding—fail to


       26
           Crowley’s initial brief on appeal did not make a straightforward relation back argument
supported by citation of authority and provided no discussion or analysis of Policy language in
an effort to show that the language might support relation back in this case, but that initial brief
probably did not rise to the level of a clear and affirmative waiver of a relation back argument.
In other words, there was a waiver for failure to fairly raise and support a relation back
argument, see Cont’l Tech. Servs., Inc., 927 F.2d at 1199, although probably not an affirmative
waiver. This is true, both with respect to the Claim based on the Affidavit, and Crowley’s casual
mention of the February 2013 (Plea Offer) Claim. However, in both Crowley’s reply brief on
appeal and its oral argument, Crowley did clearly and affirmatively waive any reliance on
relation back.


                                                40
             Case: 18-10953     Date Filed: 07/23/2019   Page: 41 of 42


establish that Crowley reported the Claim based on the Affidavit to National Union

as required by the language of this particular claims-made insurance policy.

                                V. CONCLUSION

      In sum, we conclude that the district court did not err when it granted

National Union’s converted motion for summary judgment. Even assuming that

the Claim based on the Affidavit was “first made against” Farmer during the Policy

Period or the Discovery Period, Crowley failed to timely report that Claim to

National Union as required by section 7(a) of the Policy. With respect to the

reporting period between April 16, 2008 and December 31, 2012, Crowley is

bound by the arbitration panel’s finding that Crowley had not reported a Claim to

National Union as required by the Policy at that time. With respect to the reporting

period beginning immediately after December 31, 2012 and running through the

end of the Discovery Period on November 1, 2013, we conclude that Crowley

failed to report the Claim based on the Affidavit as required by section 7(a) of the

Policy because it did not report any new information relating to the Affidavit until

after both the Policy Period and the Discovery Period had expired. We also

conclude that Crowley has waived any arguments that either its February 2013

Notice or its July 2015 Notice should relate back to the April 2008 Notice under

section 7, and we therefore decline to consider whether a relation back theory




                                         41
            Case: 18-10953     Date Filed: 07/23/2019   Page: 42 of 42


might have afforded coverage for the pre-February 2013 (pre-Plea Offer) Defense

Costs which Crowley seeks.

      The judgment of the district court is therefore

      AFFIRMED.




                                         42